Title: Silas Deane to John Philip Merckle, 23 November 1777
From: Deane, Silas
To: Merckle, John Philip


Sir
Paris 23d Novr. 1777.
Since my last Sir GG has arrived and on consulting with him the Commissioners are of opinion that they can go no farther than to compleat the agreement made between you and him when my Brother was at Amsterdam.
This I conclude has been by this Time executed. It is unnecessary to repeat what I have before said and wrote to you on this Subject, as you are fully sensible that for every Article which the Commissioners account to you for, they become accountable in the same manner as if they purchased them of any other Person, as they were never privy to your Contract nor authorized to meddle in it in the least. Whatever disappointments you have met with in the Execution are to be placed to the Account of the unforeseen and inevitable Events of War, from which tho’ it has ever been the Wish it has never been in the Power of the Commissioners to relieve you entirely. I am &c.
S D
Mr. Merkle
